Citation Nr: 9903484	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  95-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 60 percent evaluation for 
chronic low back syndrome with laminectomy and discectomy 
residuals.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from May 1975 to October 1978.  
In January 1994, the St. Petersburg, Florida, Regional Office 
(RO) proposed to reduce the disability evaluation for the 
veteran's service-connected chronic low back syndrome with 
laminectomy and discectomy residuals from 60 to 40 percent.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 RO decision which 
effectuated the proposed reduction as of September 1, 1994 
and denied a total rating for compensation purposes based on 
individual unemployability.  In December 1998, the Board 
wrote the veteran and requested that he clarify whether he 
wished to have a hearing before the Board.  In January 1999, 
the veteran's father provided the Board with documentation 
reflecting that he had been granted a general power of 
attorney by the veteran.  The veteran's father informed the 
Board that the veteran wanted a hearing before a Member of 
the Board sitting at the RO.  The veteran has been 
represented throughout this appeal by Disabled American 
Veterans.  


REMAND

In January 1999, the veteran requested a hearing before a 
Member of the Board sitting at the RO to be conducted in 
"early 2000 when [he] will be returning to the [United 
States of America]."  Accordingly, this case is REMANDED for 
the following action: 

The RO should schedule the veteran for 
the requested hearing before a Member of 
the Board sitting at the RO.  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Veterans 
Appeals (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

- 3 -


